Citation Nr: 0422202	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-08 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1966.  From December 1965 to April 1966, he served 
in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, the veteran testified at a 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing is associated with the claims 
folders.  

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development of the issue of service connection for PTSD have 
been completed.  

2.  The veteran has PTSD due in part to the in-service 
stressor of performing his duties as a weapons control 
officer.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) and the implementing 
regulations are applicable to the matter decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for PTSD.  Therefore, no further 
development under the VCAA or the implementing regulations is 
required with respect to this matter.  

Evidentiary Background:

The veteran served in the Air Force as a weapons controller.  
Service personnel records show that the veteran was ordered 
to proceed to Vietnam for a period of 120 days in December 
1965.  His orders indicate that the veteran had TOP SECRET 
clearance.  The record reflects that he served in Vietnam 
from December 1965 to April 1966.

The veteran's service medical records show that the veteran 
was treated for "tension headaches" in July 1963.  
Additionally, a medical record dated in February 1965 
indicates that the veteran was a "very nervous man."  The 
assessment was nervous tension.  Service medical records do 
not show that he was found to have PTSD.

VA medical records dated from March 1996 to September 1998 
show that the veteran received treatment for various 
psychiatric conditions including anxiety, depression, and an 
adjustment disorder.   

In conjunction with this appeal, the veteran was afforded a 
VA psychiatric examination in September 1998.  The examiner 
noted that the veteran served as an air traffic controller in 
Vietnam where he supervised pilots by radar.  It was noted 
that he instructed pilots to drop their loads in order to 
reach their destinations.  As a result of this, napalm was 
dropped from these planes which burned many villages.  He 
also reported that many pilots, with whom he had socialized, 
died.  While he never saw the damaged villages or plane 
wrecks, he was shown pictures of the damage and has watched 
movies about Vietnam.  He was obsessed with these visual 
images.  He felt guilt over his job in Vietnam.  Following 
service, the veteran had occupational difficulty and was in 
and out of psychiatric treatment.  He was frequently referred 
to psychiatry for somatic complaints for which there was no 
cause.  Pertinent diagnoses of generalized anxiety disorder, 
dysthymia, and post-traumatic stress disorder features were 
rendered.  The examiner noted that the veteran's scores on 
the Mississippi Scale for PTSD were 160 and 90 percent of all 
Vietnam PTSD cases scored over 107.  It was opined that the 
veteran's depression and anxiety may have been related to his 
Vietnam experiences.  

In April 1999, the veteran submitted a statement detailing 
his military experiences.  He reported that he served 12-hour 
shifts in a windowless building called the "black tomb" for 
three years prior to going to Vietnam.  When sent to Vietnam, 
he served as a ground navigator controlling combat aircraft 
into North Vietnam.  His duty was to take control of incoming 
aircraft for missions into North Vietnam.  He operated in a 
forward location.  For security reasons, helicopters would 
spray defoliant in the area.  He slept in holes to avoid 
sniper fire.  He would listen as pilots were attacked and 
shot down.  Following service, he carried memories of pilots 
crashing and dropping their bombs and napalm.  He reported a 
long history of headaches following his return from Vietnam.  

VA outpatient treatment records from March 1999 show 
continued treatment for gastrointestinal complaints.  At that 
time, the veteran also admitted to depression, anxiety, and 
nightmares with auditory and visual hallucinations.  He was 
admitted to the hospital after threatening to "do [himself] 
in."  It was noted that he had multiple somatic complaints 
including that his inner organs were "rotting away, 
disintegrating."  It was noted that his complaints were 
presented in an "overly dramatic, at times histrionic 
manner."  The diagnoses were delusional disorder, somatic 
type with a history of somatization disorder, rule out PTSD, 
and rule out dysthymia.  

The veteran received psychiatric treatment in December 1999 
after complaining of blurred vision, generalized weakness, 
being unable to get out of bed, and falling at least 8 times 
the previous Sunday.  It was also noted that he briefly put a 
plastic bag over his head in a suicidal gesture, but almost 
immediately took it off.  The assessment at the time was 
PTSD.

In March 2000, the veteran was awarded disability benefits 
from the Social Security Administration.  

Subsequent records show further psychiatric treatment.  In 
August 2001, the veteran was noted to have had a flashback at 
his birthday party.  In this flashback, he was transported to 
a restaurant in Vietnam where there were Asian people and 
many large plants.  He then had audio, visual, and olfactory 
hallucinations of a jungle in Vietnam.  He slid off his chair 
and was unable to get up.  The assessment was PTSD.  

A December 2001 VA primary care treatment record notes that 
the veteran had presented for the first time in months with a 
"panoply" of symptoms including anxiousness and 
hyperventilation.  Panic disorder, PTSD, and recurrent major 
depression were assessed.  

Treatment records from December 2001 to December 2002 show 
continued treatment for PTSD.

In December 2002, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that there was not one 
specific incident that caused the veteran's PTSD; rather, he 
had chronic and extended exposure to anxiety provoking 
situations.  This included being stationed in an area where 
there were frequent explosions and land mines.  Because of 
this, he was continually alert, vigilant, and frightened.  He 
described one incident where he turned around and a soldier's 
head fell off.  He described another where he woke up and 
there were six-foot long dragon lizards looking at him.  He 
reported continued hallucinations of that incident.  
Diagnoses of severe PTSD with psychotic features, panic 
disorder, and recurrent major depression were rendered.  

In January 2004, the veteran testified at a hearing before 
the undersigned Member of the Board.  The veteran reiterated 
his prior statements concerning his duties in Vietnam.  He 
reported that he was on the ground at a remote radar site 
directing pilots to their targets.  He reported that the 
radar site came under attacks and that land mines were going 
off almost daily; however, there were no casualties as a 
result of these attacks.  He first received psychiatric 
counseling in the mid 1970s after having marital problems.  

Legal Criteria:

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis:

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  Although the 
veteran did not receive an award indicative of his 
participation in combat, the Board finds that the record 
contains credible supporting evidence that the veteran's 
claimed inservice stressors occurred.  While the veteran was 
not directly involved with combat operations, he listened to 
the reports of pilots engaged in combat in his capacity as a 
weapons control officer.  Furthermore, he has noted that his 
duties caused stress as he had to order pilots to drop 
munitions and later learned that these munitions had injured 
or killed innocent civilians.  

The Board observes that, at every opportunity since filing 
his claim for service connection over six years ago, the 
veteran has consistently reported, with only minor variation, 
the same stressors that he now urges underlie his condition.  
As such, in its role as fact finder, the Board finds the 
veteran to be a credible historian, especially in light of 
his military occupational specialty.  

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.

In light of the foregoing, the Board finds that the veteran 
has satisfied the second element required for a grant of 
service connection for PTSD, i.e., credible supporting 
evidence that the claimed inservice stressor occurred.  

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  The record is replete 
with consistent diagnoses of PTSD going back many years.  In 
addition, the record also contains numerous assessments 
specifically linking the veteran's condition with his 
reported inservice stressors.  In this regard, the Board 
observes that VA treatment records show that the veteran has 
PTSD related, in part, to his duties as a weapons control 
officer in Vietnam.  

Thus, the evidence of record shows that VA health care 
providers have diagnosed the veteran as having PTSD due to 
stressors that took place while he was serving in Vietnam.  
Further, the Board finds that the record contains credible 
supporting evidence that these reported inservice stressors 
actually occurred.  Accordingly, the Board finds that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 


REMAND

In various statements received from the veteran during the 
course of this appeal, he has contended that his internal 
organs, in particular his gallbladder, appendix, colon, and 
abdominal wall, were "deteriorating" and "imploding."  He 
attributed these conditions to exposure to Agent Orange in 
Vietnam.  Additionally, he has reported that he complained of 
dizziness, nausea, stomach aches, bloating, vomiting, and 
uncontrollable bowels during service at that the time of his 
discharge.  Post service medical records show that he has 
undergone treatment for various gastrointestinal disorders 
including hernias, gall bladder problems, appendicitis, and 
colon problems.  

During his recent hearing before the Board, the veteran 
reported that he received treatment for these problems within 
one month following his separation from active duty.  He 
received this treatment from Dr. Jim Fitzgerald.  He also 
received treatment from Dr. Jim Heouser three or four years 
after separating from active duty.  On remand, efforts should 
be made to ensure that all pertinet medical records are 
associated with the claims folders.

In addition, in light of the veteran's assertions that his 
various gastrointestinal disorders originated during his 
active military service, the Board is of the opinion that a 
VA examination would be probative.  While the veteran has 
been afforded several VA examinations, these examinations 
have not addressed the etiology of his currently present 
gastrointestinal disorders.  
 
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who may possess records, not already 
associated with the claims folders, 
pertaining to treatment or evaluation of 
the veteran for his claimed 
gastrointestinal disorders at any time 
since his separation from active duty.  
In particular, the veteran should be 
requested to provide the identifying 
information and authorization necessary 
for the RO to obtain pertinent records 
from Dr. Fitzgerald and Dr. Heouser.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of all currently 
present gastrointestinal disorders, to 
include residuals of a hemicolectomy, 
residuals of a cholecystectomy, residuals 
of an appendectomy, and residuals of anal 
cancer.  

The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

Based upon the examination of the 
appellant and a review of the 
historical material in the claims 
folders, the examiner should proffer 
an opinion with respect to each of 
the veteran's currently present 
gastrointestinal disorders (to 
include any postoperative residuals 
of such disorders) as to whether it 
is at least as likely as not that 
the disorder originated during the 
veteran's active military service, 
is etiologically related to the 
veteran's exposure to herbicides 
during his service in Vietnam or is 
otherwise etiologically related to 
active service.

The supporting rationale for each opinion 
expressed must also be provided.

4.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  After completion of all of the 
necessary development, the RO should 
adjudicate the issues on appeal based on 
a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claims. 

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



